ORDER

PER CURIAM.
Following entry of default judgments against Karyn Hicks (“Hicks”) for her negligence arising out of a car accident with another driver, Vernon Thomas Sr. and his passenger, Vernon Thomas Jr. (collectively, Appellants), Appellants filed an action to collect on the judgments against Hicks and her insurance company, Infinity Insurance Co. (“Infinity”) (collectively, “Respondents”). Appellants appeal from the circuit court’s grant of summary judgment in favor of Infinity. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).